UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4217



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PAUL A. SCHYBAL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-116)


Submitted:   October 26, 2005          Decided:     November 21, 2005


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, W. Chad Noel, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              A jury convicted Paul A. Schybal of mailing a threatening

letter, in violation of 18 U.S.C.A. § 876 (West Supp. 2005).                The

district court sentenced him to thirty-seven months’ imprisonment.

On appeal, Schybal asserts that insufficient evidence supported his

conviction and that his sentence was unreasonable.               We affirm.

              Schybal contends that, although he wrote the letter at

issue, there is no evidence that he was the one who mailed it.                He

was a prison inmate when the letter was mailed, and he points to

the nearly two month time gap between the date on the letter and

date of the postmark to show that anyone could have found the

letter and mailed it.       We must uphold a jury’s verdict of guilty if

there    is   substantial    evidence   in   the   record   to    support     it.

Glasser v. United States, 315 U.S. 60, 80 (1942).            In determining

whether the evidence is substantial, we view the evidence in the

light most favorable to the Government, and inquire whether there

is evidence sufficient to support a finding of guilt beyond a

reasonable doubt.      United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996).      In order to be convicted under 18 U.S.C. § 876, a

defendant must have knowingly deposited a threatening communication

in the mail.     United States v. Maxton, 940 F.2d 103, 105 (4th Cir.

1991).

              Here, the evidence is undisputed.         Schybal wrote and

addressed a threatening letter to a corrections officer.               He had


                                   - 2 -
written and sent similar letters in the past to the same officer,

as well as to another prison employee.     He resided in the prison on

the date the threatening letter signed and addressed by him was

sent from the prison.     We find that the evidence was sufficient to

conclude that Schybal sent the letter at issue.         See Petschl v.

United States, 369 F.2d 769, 772 (8th Cir. 1966)(holding that proof

of mailing and causing mailing may be shown by circumstantial

evidence).

           Schybal, who was sentenced after the Supreme Court’s

decision in United States v. Booker, 125 S. Ct. 738 (2005), argues

that his sentence was unreasonable because it was greater than

necessary to comply with the purposes of 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005), and because it did not address his mental

illness.      Following     Booker,   we   review   a   sentence   for

reasonableness, and the district court is required to consider the

guideline range, as well as the other factors in § 3553(a).        See

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).     The

factors in § 3553(a) include: (1) the nature and circumstances of

the offense; (2) the history and characteristics of the defendant;

(3) the need for the sentence imposed to reflect the seriousness of

the offense, to promote respect for the law, and to provide just

punishment and rehabilitation; (4) the need to protect the public;

and (5) the guidelines range.




                                 - 3 -
           In this case, the record reflects that the district court

adequately      and   properly    considered   the    §   3553(a)   sentencing

factors. The court noted the seriousness of the offense, Schybal’s

criminal history, the need for maximum deterrence, the threat to

the victims, and the guideline range.          While Schybal contends that

he needs only strict home confinement and medical treatment, we

hold that the district court properly considered the statutory

factors and appropriately arrived at a sentence.              We can find no

basis to conclude that Schybal’s sentence is unreasonable.

           Accordingly, we affirm Schybal’s conviction and sentence.

We   dispense    with   oral     argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 4 -